DETAILED ACTION

Response to Arguments
Applicant’s arguments, see application, filed 01/05/2022, with respect to the 103 rejections have been fully considered and are persuasive.  The 103 rejections have been withdrawn. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 6-8 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art could not anticipate or render obvious the following limitations taken within the others in independent claim 6, “a controller of the intraoral scanner generating (K-1) overall brightness change indications according to (K-1) sets of two consecutive images of the K images;  the controller generating K sets of vertices according to the K images;  the controller computing K quantities of vertices of the K sets of vertices;  the controller generating (K-1) differences according to two consecutive quantities of vertices of the K quantities of vertices;  the controller comparing the (K-1) differences to a predetermined vertex change threshold to generate (K-1) overall vertex change indications;  the controller computing a weighted sum of the (K-1) overall brightness change indications and the (K-1) overall vertex change indications;  and if the weighted sum is less than a predetermined threshold, the controller turning off the intraoral scanner;  wherein K is a 
positive integer greater than 1.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES T BOYLAN whose telephone number is (571)272-8242.  The examiner can normally be reached on Monday-Friday 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.